Order of the County Court of Westchester county, setting aside verdict and granting new trial reversed on the law and the facts, and verdict unanimously reinstated, with costs. The ground for the order first stated by the learned trial judge that the verdict was for more than plaintiff demanded was not in accordance with the complaint or the statement prepared by defendants’ counsel and submitted to the jury. We think an issue of fact was presented as to the validity of defendants’ counterclaims, and that it cannot be said upon the record that the verdict was against the evidence. Blaekmar, P. J., Kelly, Manning, Kelby and Young, JJ., concur.